DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment and response filed on 8/12/2022 has been received and entered in to the case. 
Claims 1-30 have been considered on the merits. All arguments have been fully considered. 
Response to Amendment
The claim rejection under 35 USC §112 has been withdrawn due to the instant amendment. 
Terminal Disclaimer
The terminal disclaimer filed on 8/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PAT. 10,961,500 and 11,286,460 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The double patenting rejections have been withdrawn.

Claims 1-30 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant application discloses the subject matter that has been allowed in the parent applications (17/211,596 and 16/752,874, now US PAT. 10,961,500 and 11,286,460). The method as claimed in the instant application contains allowable subject matter directed to the use of nicotinamide and/or 5-methylthioadenosine, and the concentrations of these components required by the claims are not taught by prior art or are unobvious over the prior art cited in the parent applications. The 112 rejections have been overcome by the instant amendment. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632